I rest my concurrence of reversal as indicated in the opinion. I cannot concur in the treatment given that part of the oral charge as follows:
"In other words, you take his earnings, the amount of his own expenses, and the balance of that, she is entitled to such a sum as, put at interest, will produce for her the amount that he was contributing to her and her children's support, for the 27 years, at such a rate as that the principal will be exhausted at the end of the 27 years."
The evidence shows:
"He was 41 years of age at the time of his death. He was in good health and worked regularly. He was making about $6 per day at the time of his death. He spent upon himself — that is, his personal expenses were — about $250 per year. He brought the rest of the money home to me. I spent it on the family. He left six children; the oldest is 16 and the youngest one 3 years old."
In the absence of evidence to the contrary, or tending to rebut the presumption of the life expectancy shown by the mortality table in evidence, the court had the right to instruct the jury as was done with regard to the life expectancy of plaintiff's intestate. The charge shown by the record in Marbury Lumber Co. v. Heinege, 204 Ala. 241,85 So. 453, is somewhat like that for consideration here, except that no exception was there reserved to the instruction given. See Thomas Furnace Co. v. Carroll, 204 Ala. 263, 267,85 So. 455; L.  N. R. Co. v. Porter, 205 Ala. 131, 87 So. 288; Alabama Co. v. Brown, 207 Ala. 18, 29, 92 So. 490; Reiter-Connolly Mfg. Co. v. Hamlin, 144 Ala. 192, 40 So. 280; L.  N. R. Co. v. Trammell, 93 Ala. 350, 9 So. 870.